DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment, reply and affidavit filed November 14, 2022 have been received and entered into the case. Claims 76 – 85 and 87 – 109 are pending; claims 88-108 are withdrawn; claims 76 – 85, 87 and 109 have been considered on the merits.  All arguments and the affidavit have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 76 – 85, 87 and 109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 76 and its dependents are drawn to a lyophilized composition, however are rendered vague and indefinite for reciting “consisting essentially of” the recited components. While it is understood that the phrase intends to limit the scope of the claims to the specified materials and those that do not materially affect the basic and novel characteristics of the claimed invention, the specification is absent a clear indication of what the basic and novel characteristics actually are. For purposes of examination, the phrase "consisting essentially of" will be construed as equivalent to "comprising."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 76 – 85, 87 and 109 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO 2015/143006, IDS 02.21.2018, No.44 and cited by US 2017/0000862) in view of Meyvis et al. (WO 2014/184352) AND/OR Al-Hussein et al. (2013) AND/OR Wang et al. (2008) AND/OR Graziano (2012).
Regarding claims 76 – 80 and 109, Wu teaches pharmaceutical compositions (sterile at pharmaceutically acceptable pH) comprising ADI-PEG, 0.0035M - .035M (3.5 – 35 mM) histidine buffer and .013M (130mM) sodium chloride, pH 6.8 (0148).  
Wu does not teach the composition wherein it further includes 1 – 20% sucrose, is lyophilized, and retains at least 75% activity compared to a non-lyophilized control.  However, Wu teaches the compositions may include adjuvants such as surfactants, preservatives, stabilizers and tonicity agents (0139-0140); can be formulated as liquids, solids, powders (p.21); and prepared by methods known in the pharmaceutical art (0144).  At the time the claims were filed, it was well known and routinely practiced in the art to formulate protein pharmaceuticals with sucrose and lyophilize the resulting compositions.  In support, Meyvis teaches stabilized, lyophilized protein compositions (abstract) wherein sucrose is added as an excipient to the formulation at 1 – 15% (p.3-6, 25); while Al-Hussein teaches sucrose is particularly effective for stabilizing protein compositions after freeze drying and is widely known and used during freeze drying, or lyophilization (abstract, p.814).  Further, Wang teaches stabilizing various protein pharmaceuticals with sucrose wherein the sucrose acts to stabilize the protein during freeze drying and long term storage (p. 3131-3132); while Graziano teaches it is well known in the art that sucrose stabilizes the native state of globular proteins (or enzymes, such as arginine deiminase) against chemical denaturants and temperature (abstract).  In addition, the prior art recognizes that lyophilization of protein pharmaceuticals is desirable for storage and that the lyophilized compositions retain their activity as compared to non lyophilized compositions.  In support, Meyvis teaches the proteins formulated with sucrose are particularly suited for storage and freeze thawing (p.25) and that the protein retains 80 – 99% of its activity after storage (p.4-5) (or compared to a non-lyophilized composition); while Al-Hussein teaches sucrose addition resulted in high protein activity when freeze dried (p.817, 826).  Still further, the prior art recognizes the benefit of including sucrose with histidine buffered protein pharmaceuticals such as those disclosed by Wu.  Meyvis teaches the combination of sucrose with histidine (p.26); while Al-Hussein teaches that the combination of sucrose and histidine results in a significant increase in protein activity than either alone, and that that sucrose alone resulted in high protein activity when freeze dried (p.817, 826).  Thus, at the time the claims were filed, ordinary skill in the art would have been motivated to stabilize and lyophilize the compositions of Wu with sucrose in the claimed amount with a reasonable expectation for successfully obtaining an effective lyophilized formulation of ADI-PEG.
Regarding claim 81, the combined references do not teach the resulting lyophilized composition wherein the ADI-PEG has the claimed dry weight.  However, Wu teaches that the ADI-PEG is the designated active, can be lyophilized (0026) or dried (p.20-21), indicating it to be a result effective variable.  As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the weight thereof as a matter of standard, routine practice.
Regarding claim 82, while Wu does not teach the ADI comprises a sequence as claimed, the reference does teach the ADI from same genus species as that of applicant (Table A1), indicating that the sequences are likely the same or obvious variations of those disclosed in the prior art.  At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to use the instant sequences in the ADI compositions of Wu since they were from the same organisms and would have rendered a predictable outcome with a reasonable expectation for success.
Regarding claim 83, Wu teaches the ADI is modified with 1 – 30 PEG molecules (0120).
Regarding claim 84, Wu teaches the ADI-PEG are covalently linked with SS, SPA, SCM, NHS (water labile linkers) (0116).
Regarding claim 85, the ADI-PEG may be ADI-PEG 20 (0120, 0131).
Thus, the invention as a whole is rendered prima facie obvious over the cited prior art.


Claim76 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO 2015/143006, IDS 02.21.2018, No.44 and cited by US 2017/0000862) in view of Meyvis et al. (WO 2014/184352) AND/OR Al-Hussein et al. (2013) AND/OR Wang et al. (2008) AND/OR Graziano (2012); and further in view of Nandhakumar et al. (2011).
Regarding claim 76, Wu teaches pharmaceutical compositions (sterile at pharmaceutically acceptable pH) comprising ADI-PEG, 0.0035M - .035M (3.5 – 35 mM) histidine buffer and .013M (130mM) sodium chloride, pH 6.8 (0148).  
Wu does not teach the composition wherein it further includes 1 – 20% sucrose, is lyophilized, and retains at least 75% activity compared to a non-lyophilized control.  However, Wu teaches the compositions may include adjuvants such as surfactants, preservatives, stabilizers and tonicity agents (0139-0140); can be formulated as liquids, solids, powders (p.21); and prepared by methods known in the pharmaceutical art (0144).  At the time the claims were filed, it was well known and routinely practiced in the art to formulate protein pharmaceuticals with sucrose and lyophilize the resulting compositions.  In support, Meyvis teaches stabilized, lyophilized protein compositions (abstract) wherein sucrose is added as an excipient to the formulation at 1 – 15% (p.3-6, 25); while Al-Hussein teaches sucrose is particularly effective for stabilizing protein compositions after freeze drying and is widely known and used during freeze drying, or lyophilization (abstract, p.814).  Further, Wang teaches stabilizing various protein pharmaceuticals with sucrose wherein the sucrose acts to stabilize the protein during freeze drying and long term storage (p. 3131-3132); while Graziano teaches it is well known in the art that sucrose stabilizes the native state of globular proteins (or enzymes, such as arginine deiminase) against chemical denaturants and temperature (abstract).  In addition, the prior art recognizes that lyophilization of protein pharmaceuticals is desirable for storage and that the lyophilized compositions retain their activity as compared to non lyophilized compositions.  In support, Meyvis teaches the proteins formulated with sucrose are particularly suited for storage and freeze thawing (p.25) and that the protein retains 80 – 99% of its activity after storage (p.4-5) (or compared to a non-lyophilized composition); while Al-Hussein teaches sucrose addition resulted in high protein activity when freeze dried (p.817, 826).  Still further, the prior art recognizes the benefit of including sucrose with histidine buffered protein pharmaceuticals such as those disclosed by Wu.  Meyvis teaches the combination of sucrose with histidine (p.26); while Al-Hussein teaches that the combination of sucrose and histidine results in a significant increase in protein activity than either alone, and that that sucrose alone resulted in high protein activity when freeze dried (p.817, 826).  Thus, at the time the claims were filed, ordinary skill in the art would have been motivated to stabilize and lyophilize the compositions of Wu with sucrose in the claimed amount with a reasonable expectation for successfully obtaining an effective lyophilized formulation of ADI-PEG.
Regarding claim 87, the combined references do not teach a lyophilized ADI-PEG wherein the composition retains at least 75% of the PEG molecules (or retains pegylation).  However, Nandhakumar teaches lyophilization of pegylated therapeutic proteins acts to prevent depegylation of the protein, or retains PEG molecules (abstract, conclusion).  Thus, in following the teachings of the combined prior art, it would naturally flow that the lyophilized formulation obtained thereby would also retain the PEG molecules per ADI as claimed.
Thus, the invention as a whole is rendered prima facie obvious over the cited prior art.

Response to Arguments
Applicant argues that the prior art does not teach the claimed combination of components. Specifically, applicant argues that Wu teaches compositions for injection rather than lyophilization; does not suggest buffers suitable for lyophilization; and states that phosphate buffered solutions are acceptable for administering ADI-PEG, but not in combination with sucrose for lyophilization (Decl. par.6). Applicant argues that the number of supporting references cited indicates that there was an extensive number of combinations usable for lyophilizing formulations and that there was no reason to chose the claimed combination for ADI-PEG (Decl. par.14). Applicant argues conflicting positions in that the prior art provide guidance only for specific proteins of interest, and also proteins in general, resulting in a large number of choices from which to choose lyophilization formulations and without any direction for ADI-PEG specifically (Decl. par.9, 10). Applicant argues that Meyvis demonstrates a number of buffers and excipients, indicating a large number of potential buffer/excipient combinations might exist for ADI-PEG (Decl. par.10); and that the preferred combination was sucrose with citrate buffer and not histidine. Applicant argues that the supporting references teach proteins and enzymes other than ADI-PEG (Decl. par.11) and that retaining protein activity post lyophilization is protein dependent (Decl. par.12). Applicant argues that it is possible that pegylation may significantly alter protein characteristics and conformational stability during freezing and only testing would confirm whether it could affect successful lyophilization of ADI-PEG; and that while Nandhakumar teaches lyophilizing pegylated proteins with different buffers/excipients, the reference does not teach lyophilizing ADI-PEG, histidine, sodium chloride and sucrose (Decl. par 13).  Applicant argues the examiner may not apply impermissible hindsight; and that one would not expect only histidine buffer, sodium chloride and sucrose to successfully allow for lyophilization of ADI-PEG while retaining activity (Decl. par.15, 16).
However, these arguments fail to persuade.
Initially, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejections above are based on the combination of Wu and Meyvis, Al-Hussein, Wang and/or Graziano; and further with Nandhakumar. Regarding Wu, the reference expressly teaches compositions comprising ADI-PEG, histidine and sodium chloride alone (0148). Thus, a phosphate buffer is not required in the compositions of Wu. As such, applicant’s argument and declaration that phosphate buffers are not suitable for lyophilization appear to be extraneous.  The supporting references all teach lyophilized protein compositions wherein sucrose is identified to stabilize the protein during lyophilization. The prior art further recognizes sucrose is particularly effective when added to histidine buffered protein and enzyme pharmaceutical compositions. Still further, the prior art recognizes the desire for lyophilizing such pharmaceutical compositions for the purpose of effective storage and retaining activity of the proteins/enzymes therein. When considering the combined teachings of the prior art, it is maintained that it would have been obvious to one of ordinary skill in the art to add sucrose to the histidine/ADI-PEG/sodium chloride composition of Wu and lyophilize the resulting composition with a reasonable expectation for successfully obtaining an effective and active lyophilized formulation.
Regarding the argument that there is no reason to choose the instant components for a lyophilized ADI-PEG formulation due to a high number of supporting references, it is iterated that Wu first identifies the combination of ADI-PEG, histidine and sodium chloride as a suitable pharmaceutical formulation. The supporting references each teach the desirability for lyophilizing protein/enzyme formulations for long term storage, stability and retention of activity. Each of the references additionally teach sucrose is effective to protect and stabilize various protein and enzyme compositions when lyophilizing. Thus, the prior art as a whole clearly shows that it was very well known in the art to add sucrose to protein/enzyme formulation when lyophilizing, and that sucrose works particularly well with histidine buffered proteins/enzymes.
Regarding applicant’s argument that the supporting references provide guidance only for specific proteins of interest, and also proteins in general, it is unclear what rebuttal applicant intends to put forth. The supporting references alone, and in combination, evidence that sucrose was a well known and used additive when lyophilizing protein/enzyme solutions. Several supporting references specifically identify sucrose in combination with histidine buffered solutions, and explicitly teach that sucrose is particularly effective with histidine buffered protein solution. Moreover, the references demonstrate that sucrose was well known in the art to support various protein/enzymes when lyophilizing. As Wu teaches ADI-PEG in combination with histidine and sodium chloride, it is maintained that it would have been obvious to one of ordinary skill in the art to further include sucrose when lyophilizing the composition, and with a reasonable expectation for successfully obtaining an effective lyophilized formulation.
Regarding the argument that Meyvis demonstrates a large number of potential buffer/excipient combinations might exist for ADI-PEG, it is reiterated that Wu teaches the claimed buffered ADI-PEG formulation of ADI-PEG, histidine and sodium chloride. Meyvis shows that sucrose was well known in the art to be an effective lyoprotectant when lyophilizing protein compositions, particularly when used with histidine buffers.  Thus, as stated in the rejection above, at the time the claims were filed, one of ordinary skill in the art would have been motivated to include sucrose in the lyophilized protein composition of Wu since it was a well known and used protein stabilizer and lyoprotectant as evidenced by the supporting references.
Regarding the argument that Meyvis prefers citrate buffer, it is noted that Meyvis expressly teaches the combination of sucrose and histidine is effective (p.26). Note that while a given reference might prefer one combination over the other, this is not the same as teaching away from another combination. Furthermore, Wu teaches an effective buffer for use with ADI-PEG includes histidine and sodium chloride. Moreover, at the time the claims were filed, one of ordinary skill in the art would have been motivated to include sucrose in the formulation of Wu when lyophilizing, with a reasonable expectation for successfully obtaining an effective lyophilized ADI-PEG formulation.
Regarding the argument that the supporting references teach proteins and enzymes other than ADI-PEG and that retaining protein activity post lyophilization is protein dependent, it is noted that applicant appears to equate a particular buffer as a lyophilizing condition. In this regard, Wu specifically teaches ADI-PEG, histidine and sodium chloride as claimed. The supporting references demonstrate sucrose as an effective combination with a variety of buffers and proteins/enzyme, and wherein activity is retained after lyophilization. Thus, when considering the prior art as a whole, it is maintained that one of ordinary skill in the art would have been motivated to include sucrose in the formulation of Wu with a reasonable expectation for obtaining an effective, lyophilized formulation.
Regarding the argument that it is possible that pegylation may significantly alter protein characteristics and conformational stability during freezing and only testing would confirm whether it could affect successful lyophilization of ADI-PEG, it is noted that applicant has failed to provide evidence that such changes in the ADI-PEG occur. Applicant is reminded that the burden is on the applicant to produce contrary evidence establishing that the reference being relied on would not enable a skilled artisan to produce the claimed formulation. Please note that neither arguments of counsel or statements of opinion cannot take the place of factually supported objective evidence.
Regarding the arguments to Nandhakumar, the reference clearly shows that pegylated proteins can be successfully lyophilized while retaining their activity. The reference explicitly states that lyophilization of pegylated proteins has the intended outcome of retaining pegylation, which are prone to depegylate in liquid state (abstract). Moreover, the reference expressly teaches the opposite of what applicant argues might possibly happen. Thus, in considering the teachings obtained by the combined prior art, one of ordinary skill in the art would have been motivated to add sucrose to and lyophilize the composition of Wu with a reasonable expectation for successfully obtaining an effective lyophilized ADI-PEG formulation.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding applicant’s final argument that one would not expect only histidine buffer, sodium chloride and sucrose to successfully allow for lyophilization of ADI-PEG while retaining activity, it is first noted that the claims are not limited to only sucrose, histidine buffer and sodium chloride. In the regard, the argument is note commensurate in scope with the claimed invention. It is reiterated that Wu expressly teaches compositions comprising ADI-PEG, histidine and sodium chloride alone (0148); while the supporting references all teach lyophilized protein compositions wherein sucrose is identified to stabilize the protein during lyophilization. The prior art further recognizes sucrose is particularly effective when added to histidine buffered protein and enzyme pharmaceutical compositions. Still further, the prior art recognizes the desire for lyophilizing such pharmaceutical compositions for the purpose of effective storage and retaining activity of the proteins/enzymes therein. When considering the combined teachings of the prior art, it is maintained that it would have been obvious to one of ordinary skill in the art to add sucrose to the histidine/ADI-PEG/sodium chloride composition of Wu and lyophilize the resulting composition with a reasonable expectation for successfully obtaining an effective and active lyophilized formulation.
Absent evidence of an unexpected result, benefit or advantage, the claims remain rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699